DETAILED ACTION
This Office action is in reply to correspondence filed 5 April 2022 in regard to application no. 16/419,257.  Claims 1-22 are pending, of which claims 18-22 have been withdrawn from consideration.  Claims 1-17 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of inventive group I, claims 1-17 in the reply filed on 5 April 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each claim includes, using the language of claim 1, creating a certain type of “optimized investment portfolio”.  However, no algorithm is disclosed which is shown to optimize any portfolio.
Optimization is, in general, an unsolved problem, and a great many academic papers each year are devoted to solving limited, specific optimization problems.  Simply calculating a rate of return (e.g. in claim 2) does not optimize but only reports on the result of decisions someone has made.  What has been disclosed is insufficient to convey to one of ordinary skill in the art at the relevant time that the applicant has set forth a method which optimizes a portfolio.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of these claims contains at least one trademark used as a limitation, such as “PanAgora ESG data” in claim 5.  PanAgora is a registered trademark of Panagora Asset Management, Inc. of Boston, MA.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of data and, accordingly, the identification/description is indefinite.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “unusual ESG news” is a relative term for which no standard has been provided; reasonable people would differ as to what news is, or is not, unusual.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as each is directed to a system (machine) or method (process).  The claim(s) recite(s) receiving data and calculating a rate of return for an investment based on the data.  Calculating a rate of return for an investment is a fundamental business practice and a commercial activity, each of which is one of the certain methods of organizing human activity deemed abstract.
Further, these are mental steps, practically able to be performed in the human mind or with a pen and paper.  A wealth advisor can receive data about investment products, and in fact routinely does.  The wealth advisor can ask a customer about priorities and can either quantify them herself or ask the customer to do so.  The wealth advisor can take other input and calculate rates of returns, factors, covariances, etc. with a pen and paper.  None of this would present any difficulty, and none requires any technology at all beyond pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above; this does not go beyond using a generic computer as a tool to perform an abstract process.  See MPEP § 2106.05(f).
As the claims only manipulate data relating to investments, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of implementation detail is such that the claims do not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes databases, a user interface, software and a processor.  These elements are recited at a high degree of generality and the specification makes it clear, pg. 22, lines 5-6, that nothing more than a computer with a “general-purpose processor” is required.
The computer only performs generic computer functions of storing data, nondescript manipulation of data, performing mathematical operations and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2-4 and 14-16 recite mathematical operations, which are also abstract; claims 5-12 and 17 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 7,424,451) in view of Andrews et al. (U.S. Publication No. 2012/0296845).

In-line citations are to Moore.
With regard to Claim 1:
Moore teaches: A system for constructing an environmental, social and governance (ESG) optimized investment portfolio comprising:
an ESG database comprising ESG data for one or more investment products used to construct an investment portfolio;
an alpha database comprising alpha data for the one or more investment products used to construct the investment portfolio and wherein the alpha data comprise rate of return data for the one or more investment products; [Col. 6, line 58; the system uses multiple “Large Scale Relational Databases”; Col. 1, lines 56-58; it manages different rates of return; Col. 5, lines 27-28; a list of the user’s preferred stocks reads on ESG data]
a user interface for receiving a user’s input for selecting an ESG optimization factor; [Col. 5, line 41; the system makes a determination “based on the user’s input”]
an ESG optimization engine comprising an ESG optimization application that receives alpha data for the one or more investment products of the investment portfolio, ESG data for the one or more investment products of the investment portfolio and the user’s ESG optimization factor and calculates a combined alpha-ESG rate of return for the investment portfolio, a combined alpha-ESG factor for the investment portfolio and a covariance between the combined alpha-ESG factor and the combined alpha-ESG rate of return for the investment portfolio; [Col. 4, lines 62-65; “portfolio optimization” is performed based on various “data” which were “input by a user”; Col. 1, lines 57-58; a “covariance matrix” is computed representing rate of return relations between different assets; Col. 4, lines 66-67; a “preferred return level based on a particular investment” is used; Col. 9, lines 8-10; a “combination” is made which “offers the minimum risk for a given rate of return”] and
a computing system comprising at least a processor configured to execute computer-implemented instructions of the ESG optimization application. [Col. 6, line 61; the system uses “multiple processors”]

Though Moore computes a covariance as cited above, he does not distinguish between rates of return and other organizational factors, but it is known in the art.  Andrews teaches a system for managing information about a “rate of return on a security or portfolio”. [0008] It calculates a “green score” for a company based on “corporate practices that promote environmental stewardship” and other factors, [0027] and computes an aggregate value that combines the “green scores” with such financial measurements as “anticipate[d] behavior of a stock price”. [abstract] Andrews and Moore are analogous art as each is directed to electronic means for managing investment data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Andrews with that of Moore in order to promote green investing, as taught by Andrews; further, it is simply a substitution of one known part for another with predictable results, simply using Andrews’ disclosed data in place of Moore’s as input to a covariance computation; the substitution produces no new and unexpected result.

In this and the subsequent claims, “ESG data” is interpreted as any data about any commercial concern such as a company, as every company has e.g. governance; “alpha data” is interpreted as any data relevant to a rate of return (e.g. annual sales, yearly profits, expected rate of return itself, etc.); that a user interface is “for” a certain purpose is considered intended-use language and given no patentable weight; “ESG optimization engine” and “ESG optimization application” are considered mere labeling of software and given no patentable weight.  The preamble language beginning with “for” is, similarly, intended-use language which is considered but given no patentable weight.  References where provided are for the purpose of compact prosecution.

With regard to Claim 13:
Moore teaches: A method for constructing an environmental, social and governance (ESG) optimized investment portfolio comprising:
providing an ESG database comprising ESG data for one or more investment products used to construct an investment portfolio;
providing an alpha database comprising alpha data for the one or more investment products used to construct the investment portfolio and wherein the alpha data comprise rate of return data for the one or more investment products; [Col. 6, line 58; the system uses multiple “Large Scale Relational Databases”; Col. 1, lines 56-58; it manages different rates of return; Col. 5, lines 27-28; a list of the user’s preferred stocks reads on ESG data]
receiving a user’s input for selecting an ESG optimization factor; [Col. 5, line 41; the system makes a determination “based on the user’s input”]
providing an ESG optimization engine comprising an ESG optimization application that receives alpha data for the one or more investment products of the investment portfolio, ESG data for the one or more investment products of the investment portfolio and the user’s ESG optimization factor and calculates a combined alpha-ESG rate of return for the investment portfolio, a combined alpha-ESG factor for the investment portfolio and a covariance between the combined alpha-ESG factor and the combined alpha-ESG rate of return for the investment portfolio; [Col. 4, lines 62-65; “portfolio optimization” is performed based on various “data” which were “input by a user”; Col. 1, lines 57-58; a “covariance matrix” is computed representing rate of return relations between different assets; Col. 4, lines 66-67; a “preferred return level based on a particular investment” is used; Col. 9, lines 8-10; a “combination” is made which “offers the minimum risk for a given rate of return”] and
providing a computing system comprising at least a processor configured to execute computer-implemented instructions of the ESG optimization application. [Col. 6, line 61; the system uses “multiple processors”]

Though Moore computes a covariance as cited above, he does not distinguish between rates of return and other organizational factors, but it is known in the art.  Andrews teaches a system for managing information about a “rate of return on a security or portfolio”. [0008] It calculates a “green score” for a company based on “corporate practices that promote environmental stewardship” and other factors, [0027] and computes an aggregate value that combines the “green scores” with such financial measurements as “anticipate[d] behavior of a stock price”. [abstract] Andrews and Moore are analogous art as each is directed to electronic means for managing investment data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Andrews with that of Moore in order to promote green investing, as taught by Andrews; further, it is simply a substitution of one known part for another with predictable results, simply using Andrews’ disclosed data in place of Moore’s as input to a covariance computation; the substitution produces no new and unexpected result.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. in view of Andrews et al. further in view of Thieberger (U.S. Publication No. 2013/0103624).

These claims are essentially the same except claim 2 is directed to a system and claim 14 to a method, so they are analyzed together.  Claim 2 is reproduced with edits:
With regard to Claim 2:
The system of claim 1, wherein the combined alpha-ESG rate of return for the investment portfolio is calculated via {equation} wherein R-sub-t comprises an alpha rate of return for the investment portfolio for time period t, wherein R-sub-t-sup-ESG comprises any third-party, unbiased measure of the user’s selected ESG optimization factor for time period t, wherein {lambda} is a tunable scalar and wherein product {lambda} R-sub-t-sup-ESG maps a measure of the selected ESG optimization factor for time period t to a real number and adjusts it by the tunable scalar and wherein R-sub-t-sup-c is the combined rate of return at the end of time period t. 

Moore and Andrews teach the system of claim 1 and method of claim 13 including multiplying and additively combining values, [e.g. Col. 1, line 62] and using a tunable parameter as an input to a rate-of-return calculation, [Col. 11, lines 27-29] but do not explicitly teach using a factor and one minus the same factor as parameters, but it is known in the art.  Thieberger teaches a response-estimation system [title] that uses a weight of α and a weight of 1-α in the same computation. [0295] One thing the system is used to manage is data about “online purchases” [0003] and performs optimization. [0002] Thieberger and Moore are analogous art as each is directed to mathematical computations for optimizing a parameter involving financial transactions using electronics.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Thieberger with that of Moore and Andrews in order to optimize and tune something based on a person’s preferences, as taught by Thieberger; [0002] further, it is simply a substitution of one known part for another with predictable results, simply using Thieberger’s parameters in place of certain of Moore’s; the substitution produces no new and unexpected result.

Claims 5-7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. in view of Andrews et al. further in view of Strnad, II (U.S. Publication No. 2016/0210707).

With regard to Claim 5: (as best understood)
The system of claim 1, wherein the ESG data comprise publicly available ESG vendor data and PanAgora ESG data.

Moore and Andrews teach the system of claim 1 including the use of ESG data as cited above, but do not explicitly teach public and private data, but it is known in the art.  Strnad teaches an equity modeling system [title] that can determine a “rate of return” on a property based on “data retrieved from” “public” and “private network-accessible databases”. [Pg. 47, Claim 1] Strnad and Moore are analogous art as each is directed to electronic means for managing financial information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Strnad with that of Moore and Andrews in order to reduce conflicts of interest, as taught by Strnad; [abstract] further, it is simply a substitution of known parts for others with predictable results, simply gathering data from Strnad’s types of databases in place of those of Moore; the substitution produces no new and unexpected result.

With regard to Claim 6:
The system of claim 5, wherein the PanAgora ESG data comprise one of employee sentiment, ESG dictionary, management sentiment, women on board, ESG spin, ESG momentum, and unusual ESG news. [Andrews, 0006; “novelty” of a news story reads on it being unusual; 0009; the concerns of managers for green/environmental practices reads on either of employee or management sentiment]

This claim is not patentably distinct from claim 5.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most a human interpretation of data but which imparts neither structure nor functionality to the claimed system.  Second, as the data only “comprise” one of these, they can comprise other items, and any further processing (if there were any, which there is not) could be done entirely with the other items.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The system of claim 5, wherein the PanAgora ESG data comprise employee sentiment data and the employee sentiment data are collected using web- scraping techniques. [Andrews, 0067; the data are collected using web-crawling]

With regard to Claim 11:
The system of claim 5, wherein the PanAgora ESG data comprise unusual ESG news collected using web-scraping techniques. [Andrews, 0006, 0067 as cited above in regard to claims 5 and 7]

This claim is not patentably distinct from claim 5.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most a human interpretation of data but which imparts neither structure nor functionality to the claimed system.  Second, as the data only “comprise” one of these, they can comprise other items, and any further processing (if there were any, which there is not) could be done entirely with the other items.  The collecting of the news is not positively recited as being done by the claimed system and is therefore of no patentable significance.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The system of claim 5, wherein the publicly available ESG vendor data comprise data from one of OwlShare, TR Asset 4, MSCI ESG, RepRisk, and Sustainalytics. [Andrews, 0012; “RepRisk” is used]

This claim is not patentably distinct from claim 5, as the source of the data impart neither structure nor functionality to the claimed system.  Even if it were otherwise, as the data only “comprise” data from these sources, there may be other data as well, and any further processing could be done using only the other data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The method of claim 13, wherein the ESG data comprise publicly available ESG vendor data and PanAgora ESG data and wherein the PanAgora ESG data comprise one of employee sentiment, ESG dictionary, management sentiment, women on board, ESG spin, ESG momentum, and unusual ESG news.

Moore and Andrews teach the method of claim 13 including the type of data specified here (Andrews, 0006; “novelty” of a news story reads on it being unusual; 0009; the concerns of managers for green/environmental practices reads on either of employee or management sentiment), but do not explicitly teach public and private data, but it is known in the art.  Strnad teaches an equity modeling system [title] that can determine a “rate of return” on a property based on “data retrieved from” “public” and “private network-accessible databases”. [Pg. 47, Claim 1] Strnad and Moore are analogous art as each is directed to electronic means for managing financial information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Strnad with that of Moore and Andrews in order to reduce conflicts of interest, as taught by Strnad; [abstract] further, it is simply a substitution of known parts for others with predictable results, simply gathering data from Strnad’s types of databases in place of those of Moore; the substitution produces no new and unexpected result.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. in view of Andrews et al. further in view of Strnad, II further in view of Koinuma et al. (U.S. Publication No. 2015/0057996).

With regard to Claim 8:
The system of claim 5, wherein the PanAgora ESG data comprise an ESG dictionary that comprises words extracted from sustainability reports.

Moore, Andrews and Strnad teach the system of claim 5 but do not explicitly teach a dictionary, but it is known in the art.  Koinuma teaches a text processing and display system [title] that provides a “dictionary” comprising “environmental information”. [abstract] Information is stored in a “database”. [0074] Koinuma and Moore are analogous art as each is directed to electronic means for storing information in databases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Koinuma with that of Moore, Andrews and Strnad in order for people to have access to the meaning of words, using a dictionary such as that of Koinuma; further, it is simply a substitution of one known part for another with predictable results, simply storing Koinuma’s data in place of, or in addition to, that of Moore; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 5.  The content of the data in the database consists entirely of nonfunctional, descriptive language, disclosing at most a human interpretation of data but which imparts neither structure nor functionality to the claimed system.  Second, as the data only “comprise” one of these, they can comprise other items, and any further processing (if there were any, which there is not) could be done entirely with the other items.  The process by which words got into the dictionary is of no patentable significance, as that process is not positively recited as being done by the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 9:
The system of claim 8, wherein the PanAgora ESG data comprise management sentiment data that are extracted from company internal documents and communications using the ESG dictionary and calculating aggregate textual tone. [See above in regard to management sentiment data]

This claim is not patentably distinct from claim 8.  The content of the data in the database consists entirely of nonfunctional, descriptive language, disclosing at most a human interpretation of data but which imparts neither structure nor functionality to the claimed system.  Second, as the data only “comprise” one of these, they can comprise other items, and any further processing (if there were any, which there is not) could be done entirely with the other items.  The extraction process is of no patentable significance, as that process is not positively recited as being done by the claimed system.  The reference is provided for the purpose of compact prosecution.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. in view of Andrews et al. further in view of Strnad, II further in view of Weinreb (U.S. Publication No. 2007/0162365).

With regard to Claim 10:
The system of claim 5, wherein the PanAgora ESG data comprise ESG spin data and the ESG spin data comprise a difference between publicly available ESG data and ESG management sentiment.

Moore, Andrews and Strnad teach the system of claim 5 including computing differences, [Col. 11, line 66] but do not explicitly teach using between publicly available data and management sentiment, but it is known in the art.  Weinreb teaches a securities aid [title] that discloses that analyst predictions about a company and management predictions of the same are “off the mark quite often” due to the nature of making such estimates. [1095] Weinreb and Moore are analogous art as each is directed to electronic means for managing information about securities or other assets.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Weinreb with that of Moore, Andrews and Strnad, as it is simply a substitution of one known datum for another, simply using Weinreb’s forecast to complete Moore’s difference in place of his own data; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 8.  The content of the data in the database consists entirely of nonfunctional, descriptive language, disclosing at most a human interpretation of data but which imparts neither structure nor functionality to the claimed system.  Second, as the data only “comprise” one of these, they can comprise other items, and any further processing (if there were any, which there is not) could be done entirely with the other items.  The reference is provided for the purpose of compact prosecution.

Conclusion
It is noted that there is no rejection under 35 U.S.C. § 103 of claims 3, 4, 15 and 16.  Each of these presents an unusual equation which, though unpatentably abstract, is not found in the art so as to make an obvious combination including all the limitations of the respective parent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694